--------------------------------------------------------------------------------

Exhibit 10.2

OPTION AGREEMENT

BY AND BETWEEN

CHINA TRANSINFO TECHNOLOGY GROUP CO., LTD.

AND

SHUDONG XIA

--------------------------------------------------------------------------------

OPTION AGREEMENT

This Option Agreement (this “Agreement”) is entered into on the day of September
8, 2009 by and between the following parties:

Optionee: China TransInfo Technology Group Co., Ltd.   Address: Floor 16, E-Wing
Center, No.113 Zhichun Road, Haidian, Beijing, China     Grantor: Shudong Xia  
Identification Card No: 422125721020561   Address: Room 7-3-802 Xingbiaojiayuan,
Wanliu,   Haidian District, Beijing, China

RECITALS

The Grantor has entered into a share transfer agreement with Unisplendour
Corporation Limited (“Unisplendour”), dated September 8, 2009 (the “Share
Transfer Agreement”), pursuant to which the Grantor acquired 35.17% of the
equity interest (“Equity Interest”) in Beijing UNISITS Technology Co. Ltd.
(“UNISITS”) from Unisplendour for a cash price of RMB 44, 400,000. UNISITS is a
company organized under the laws of the People’s Republic of China (the “PRC”),
engaged in the business of providing traffic engineering E&M systems,
intelligent transportation products, and intelligent transportation services
(ITS) to the domestic expressway, railway, and urban transportation markets.

The Optionee is a PRC company that is 100% owned by the Grantor, Chairman, CEO
and President of China TransInfo Technology Corp., a Nevada company (“CTFO”),
Zhiping Zhang, CTFO’s Vice President of Research and Development, Zhibin Lai,
CTFO’s Vice President and Wei Gao, a designee of SAIF Partners III L.P., a 10%
shareholder of CTFO.

The Grantor desires to grant the Optionee an option to purchase 18,500,000
shares of UNISITS’ capital stock, which constitute 35.17% of the issued and
outstanding capital stock of UNISITS in return for cash on the terms set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, mutual covenants herein set
forth and other good and valuable consideration, subject to the terms and
conditions herein, the Grantor and the Optionee hereby agree as follows:

1.

OPTION

    1.1

Subject to the terms and conditions herein and applicable PRC laws, the Grantor
hereby grants to the Optionee an option (the “Option”) to purchase the Equity
Interest at an exercise price (the “Exercise Price”) of RMB FORTY FOUR MILLION
FOUR HUNDRED THOUSAND (RMB 44,400,000). The Optionee agrees to pre-pay to the
Grantor the Exercise Price within 45 Business Days (as defined below) following
the date of this Agreement.

1

--------------------------------------------------------------------------------


 

For the purpose of this Agreement, a “Business Day” means any day except
Saturday, Sunday and any day on which banking institutions in the PRC are
authorized or required by law or other governmental action to close.

    1.2

In order to ensure its fulfilment of the obligations herein, the Grantor agrees
to pledge the Equity Interest to the Optionee for a period that is the same as
the term of lock-up as set forth in Section 11.3 of the Share Transfer Agreement
(the “Term of Pledge”).

    1.3

The Optionee may exercise the Option at any time commencing on the day following
of the expiration of the Term of Pledge in accordance with the exercise
procedure specified in Section 1.4 hereof.

    1.4

The Optionee may exercise the Option, in whole or in part, at any time in
accordance with Section 1.3 hereof, by delivering to the Grantor a written
notice of such exercise substantially in the form attached hereto as Exhibit A
(the “Exercise Notice”), duly signed by the Optionee. The delivery of the
Exercise Notice in accordance herewith will constitute a binding obligation (i)
on the part of the Optionee to acquire and (ii) on the part of the Grantor to
sell, in whole or in part, the Equity Interest subject to such Exercise Notice
in accordance with the terms of this Agreement.

    1.5

For the avoidance of doubt, the Grantor hereby agrees that the Optionee may
exercise the Option, without any limits on the frequency of its exercise, until
the Optionee acquires all of the Equity Interest.

    1.6

The Grantor agrees that the Optionee may designate a third party to exercise the
Option on its behalf, provided that the Optionee shall give a 3-day prior
written notice to the Grantor.

    2.

DIVIDENDS

    2.1

Concurrently with the grant of the Option, the Grantor also agrees to grant the
Optionee the right to collect the dividends from the Equity Interest and any
dividends paid upon the Equity Interest shall be immediately delivered by the
Grantor to the Optionee.

    3.

WARRANTIES AND REPRESENTATIONS OF THE GRANTOR

    3.1

The Grantor is the legal owner of the Equity Interest.

    3.2

Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any governmental authority to which the Grantor is
subject, or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Grantor is a party or by which he is bound or to which any of his assets is
subject.

2

--------------------------------------------------------------------------------


3.3

Except as otherwise provided hereunder, the Optionee shall not be interfered
with by any parties at any time when the Optionee exercises its rights in
accordance with this Agreement.

     4.

COVENANT OF THE GRANTOR

     4.1

During the effective term of this Agreement, the Grantor covenants to the
Optionee that the Grantor shall:

     4.1.1

Timely notify the Optionee of any events or any received notices which may
affect the Grantor’s Equity Interest or any part of his right, and any events or
any received notices which may change the Grantor’s any covenant and obligation
under this Agreement or which may affect the Grantor’s performance of his
obligations under this Agreement.

     4.1.2

Not transfer, assign, pledge, sell, contract to sell or otherwise dispose of,
directly or indirectly, the Equity Interest to a third party without prior
written approval from the Optionee.

     4.2

The Grantor agrees that the Optionee’s rights obtained pursuant to this
Agreement shall not be suspended or hampered through legal procedure by the
Grantor or any successor of the Grantor or any person authorized by the Grantor.

     4.3

The Grantor warrants to the Optionee that the Grantor will comply with and
perform all the guarantees, covenants, agreements, representations and
conditions for the benefits of the Optionee. The Grantor shall compensate all
the losses suffered by the Optionee for the reasons that the Grantor does not
perform or fully perform their guarantees, covenants, agreements,
representations and conditions.

     5.

EVENTS OF DEFAULT

     5.1

The following events shall be regarded as the event of default:

     5.1.1

The Grantor makes any material misleading or fraudulent representations or
warranties under Section 4 herein, and/or the Grantor is in violation of any
warranties under Section 4 herein;

     5.1.2

The Grantor violates the covenants under Section 5 herein;

3

--------------------------------------------------------------------------------


 

5.1.3

The Grantor waives the pledged Equity Interest or transfer or assign the pledged
Equity Interest without prior written consent of the Optionee;

     

5.1.4

The Grantor’s external loan, security, compensation, covenants or any other
compensation liabilities (i) are required to be repaid or performed prior to the
scheduled date; or (ii) are due but cannot be repaid or performed as scheduled
and thereby cause the Optionee to deem that the Grantor’s capacity to perform
the obligations herein is materially adversely affected;      

5.1.5

The Grantor is incapable of repaying the general debt or other debt;      

5.1.6

This Agreement is illegal for the reason of the promulgation of the related laws
or the Grantor’s incapability of continuing to perform the obligations herein;  
   

5.1.7

Any approval, permits, licenses or authorization from the competent authority of
the government needed to perform this Agreement or validate this Agreement are
revoked, suspended, invalidated or materially amended;      

5.1.8

The property of the Grantor is adversely changed and causes the Optionee to deem
that the capability of the Grantor to perform the obligations herein is
affected;      

5.1.9

The Grantor violates any other terms and conditions herein; and      

5.1.10

Other circumstances whereby the Optionee is incapable of exercising the rights
in accordance with this Agreement and related laws.       5.2

The Grantor shall immediately give a written notice to the Optionee if the
Grantor is aware of or finds that any event under Section 5.1 herein or any
events that may result in the foregoing events have happened or is going on.

      5.3

Unless the event of default under Section 5.1 herein has been solved to the
Optionee’s satisfaction, the Optionee, at any time when the event of default
happens or thereafter, may give a written notice of default to the Grantor and
request the Grantor to immediately return to the Optionee the Exercise Price
together with any accrued interest thereon within ten (10) days after the date
of the written notice in RMB and in immediately available funds, by wire
transfer to an account designated in writing by the Optionee. Accordingly, the
Optionee and the Grantor shall enter into necessary agreements to terminate this
Agreement.

      6.

TRANSFER OR ASSIGNMENT

      6.1

The Grantor shall not donate or transfer his rights and obligations herein
without prior written consent from the Optionee.

4

--------------------------------------------------------------------------------


6.2

The Optionee may transfer or assign its all or any rights and obligations under
this Agreement to any person (natural person or legal entity) at any time. In
this case, the assignee shall enjoy and undertake the same rights and
obligations herein of the Optionee as if the assignee is a party hereto. When
the Optionee transfers or assigns the rights and obligations under this
Agreement, at the request of the Optionee, the Grantor shall execute the
necessary and relevant agreements and/or documents with respect to such transfer
or assignment.

    6.3

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their successors, and permitted assigns.

    7.

FURTHER ASSURANCES

    7.1

Each of the parties to this Agreement will use his or its best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including the execution and delivery of such other documents and agreements as
may be necessary to effectuation the pledge and transfer of the Equity
Interest).

    8.

FORCE MAJEURE

    8.1

If this Agreement is delayed in or prevented from performing in the event of
Force Majeure, only within the limitation of such delay or prevention, the
affected party is absolved from any liability under this Agreement. Force
Majeure, which includes acts of governments, acts of nature, fire, explosion,
typhoon, flood, earthquake, tide, lightning, war, means any unforeseen events
beyond the prevented party’s reasonable control and cannot be prevented with
reasonable care. However, any shortage of credit, capital or finance shall not
be regarded as an event beyond a party’s reasonable control. The party effected
by Force Majeure who claims for exemption from performing any obligations under
this Agreement or under any section herein shall notify the other party of such
exemption promptly and advice him or it of the steps to be taken for completion
of the performance.

    8.2

The party affected by Force Majeure shall not assume any liability under this
Agreement. However, subject to the party affected by Force Majeure having taken
its reasonable and practicable efforts to perform this Agreement, the party
claiming for exemption of the liabilities may only be exempted from performing
such liability as within limitation of the part performance delayed or prevented
by Force Majeure. Once causes for such exemption of liabilities are rectified
and remedied, both parties agree to resume performance of this Agreement with
their best efforts.

    9.

DISPUTE RESOLUTION

    9.1

This Agreement shall be governed by and construed in accordance with the laws of
the PRC.

    9.2

The parties shall strive to settle any dispute arising from the interpretation
or performance, or in connection with this Agreement through friendly
consultation.

5

--------------------------------------------------------------------------------


 

In case no settlement can be reached through consultation, each party can submit
such matter to China International Economic and Trade Arbitration Commission
(“CIETAC”) for arbitration in Beijing under the current effective rules of
CIETAC. The arbitration proceedings shall be conducted in Chinese. The
arbitration award shall be final and binding upon the parties.     10.

NOTICE

    10.1

Any notice which is given by the parties hereto for the purpose of performing
the rights, duties and obligations hereunder shall be in writing. Where such
notice is delivered personally, the time of notice is the time when such notice
actually reaches the addressee; where such notice is transmitted by telex or
facsimile, the notice time is the time when such notice is transmitted. If such
notice does not reach the addressee on a Business Day or reaches the addressee
after the business time, the next Business Day following such day is the date of
notice. The delivery place is the address first written above of the parties
hereto or such other address as advised in writing including facsimile and telex
from time to time by either party hereto.

    11.

EFFECTIVENESS

    11.1

This Agreement constitutes the entire agreement between the parties hereto with
respect to the matters herein, and cannot be amended, modified or terminated
except by an agreement in writing executed by the parties hereto.

    11.2

This Agreement is executed in English.

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------

IN WITNESS WHERE OF, the parties hereto have executed this Agreement as of the
date first indicated above.

 

The Optionee: China TransInfo Technology Group Co., Ltd.

/s/ Shudong Xia

Authorized Representative: Chief Executive Officer

 

The Grantor:

/s/ Shudong Xia

Name: Shudong Xia

[Signature Page to Option Agreement]

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF EXERCISE NOTICE

Mr. Shudong Xia
[________________]
[________________]


  Re: Option Agreement, dated September 8, 2009 (the “Agreement”), between
Shudong Xia (the “Grantor”) and China TransInfo Technology Group Co., Ltd. (the
“Optionee”)

Dear Mr. Xia:

In accordance with Section 1.4 of the Agreement, the Optionee hereby provides
this notice of exercise of the Option in the manner specified below:

  (a)

The Optionee hereby exercises its Option with respect to the Equity Interest
pursuant to the Option Agreement.

      (b)

Pursuant to this exercise, the Grantor will deliver to _______________,
_________ shares representing _______% of the Equity Interest in accordance with
the instructions attached hereto.

Dated: _________, ______


__________________________________

 

--------------------------------------------------------------------------------